Exhibit 10.03
 
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.  NEITHER THIS WARRANT NOR THE SHARES MAY BE SOLD, PLEDGED
OR OTHERWISE TRANSFERRED WITHOUT EITHER AN EFFECTIVE REGISTRATION THEREOF UNDER
SUCH ACT OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED.  THIS WARRANT MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT
AS A CONDITION PRECEDENT TO THE SALE, PLEDGE OR OTHER TRANSFER OF ANY INTEREST
IN THIS WARRANT OR THE SHARES ISSUABLE HEREUNDER.


MacroSolve, Inc.


Series C Warrant to Purchase Common Stock




 

Issuer:    MacroSolve, Inc.   Class of Stock:     Common Stock   Issue Date:   
 _______________, 2012   Expiration Date:  December 31, 2019 or earlier as set
forth in Section 1 of this Warrant   Holder:   ___________________  

 
                                                                                                                                                    


THIS WARRANT TO PURCHASE COMMON STOCK, $0.01 par value per share (“Common
Stock”), of MacroSolve, Inc. (the “Company”) is being issued in conjunction with
the Putable and Callable Debenture Series 2012 of even date herewith purchased
by and registered in the name of Holder (the “Debenture”).  Defined terms not
defined herein shall have the meanings ascribed to them in the Debenture.


1. Warrants.


The Company hereby grants to Holder the right to purchase up to that number of
shares of the Company’s Common Stock (the “Shares” or “Warrant Shares”) as shall
have a Fair Market Value (as defined in Section 2.e below) at the time of
exercise of this Warrant, which is equal to fifty percent (50%) of the then
Outstanding Principal of the Debenture.  This Warrant shall expire and Holder
shall no longer be able to purchase the Warrant Shares upon the first to occur
of any of the following events:  (i) Holder’s exercise of the Warrant,
regardless of whether or not Holder purchases the maximum number of Shares
available for purchase hereunder; (ii) satisfaction of Company’s obligations
under the Debenture prior to the Maturity Date; or (iii) December 31, 2019
(“Expiration Date”).


2. Exercise.


a. Method of Exercise.  Holder may exercise this Warrant in whole or in part by
delivering to the principal office of the Company a duly executed Warrant Notice
of Exercise substantially in the form attached as Appendix 1 (“Notice of
Exercise”) accompanied by this Warrant and payment in immediately available
funds of the Exercise Price as set forth below times the number of Shares to be
purchased (the “Purchase Price”).
 
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
b. Delivery of Certificate and New Warrant.  As promptly as practicable after
the receipt of the Notice of Exercise and the Purchase Price, but in any event
not more than three (3) business days after the Company’s receipt thereof, the
Company shall issue the Warrant Shares duly covered thereby and (i) cause a
certificate representing the Shares acquired to be mailed to the Holder for
delivery by overnight courier, or (ii) if a Registration Statement covering the
Shares has been declared effective by the SEC, cause a certificate representing
the Shares acquired to be electronically transferred to Holder.


c. Exercise Price.  The exercise price per Share (“Exercise Price”) of this
Warrant shall be the volume-weighted average price per share (“VWAPPS”) of the
Common Stock determined by calculating the dollars traded in every transaction
in the Common Stock for the three-day trading period immediately prior to the
date of purchase of the Debenture, as reported on the OTC Bulletin Board
(“OTCBB”) (or any other recognized securities market on which the Common Stock
is traded, if not then quoted on the OTCBB) divided by the total number of
shares of Common Stock traded during that three-day period but in no event less
than $.10 per share..


d. Replacement of Warrants.  On receipt of evidence reasonably satisfactory to
the Company of the loss, theft or destruction of this Warrant and an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of its mutilation, surrender of the mutilated Warrant for cancellation, the
Company at its expense shall execute and deliver, in lieu of this Warrant, a new
warrant of like tenor.


e. Net Issue Election.  Holder may elect to receive, without the payment by
Holder of any additional consideration, shares of Common Stock equal to the
value of this Warrant or any portion hereof by the surrender of this Warrant or
such portion to the Company, with the Notice of Exercise duly
executed.  Thereupon, the Company shall issue to Holder such number of fully
paid and non-assessable shares of Common Stock as is computed using the
following formula:
 
X= Y(A-B)
   A
 
 
Where:

 
 
X =
the actual number of shares of Common Stock to be issued to Holder pursuant to
this Section 2.e.

 
 
Y =
the number of shares of Common Stock covered by this Warrant in respect of which
the net issue election is made pursuant to this Section 2.e.

 
 
A =
the Fair Market Value (defined below) of one share of Common Stock, as
determined at the time the net issue election is made pursuant to this Section
2.e (the “Determination Date”).

 
 
B =
the Exercise Price.

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Fair Market Value” of a share of Common Stock shall mean:

 
(i)  
the VWAPPS of the Common Stock determined by calculating the dollars traded in
every transaction in the Common Stock for the three-day trading period
immediately prior to the date of Holder’s Notice of Exercise, as reported on the
OTCBB (or any other recognized securities market on which the Common Stock is
traded if not then quoted on the OTCBB) divided by the total number of shares of
Common Stock traded during that three-day period; or

 
(ii)  
If there is no public market for the Common Stock, then Fair Market Value shall
be determined in good faith by the Company’s Board of Directors.



3.           Reorganization; No Shareholder Rights.


a.      Reorganization.  If after the date hereof the Company shall enter into
any Reorganization (as hereinafter defined), then, as a condition of such
Reorganization, lawful provisions shall be made, and documents evidencing the
same duly executed by the Company or its successor shall be delivered to the
Holder, so that the Holder shall thereafter have the right to purchase, at a
total price not to exceed that payable upon exercise the Exercise Price per
Share, the kind and amount of shares of stock and other securities and property
receivable upon such Reorganization by a holder of the number of shares of
Common Stock which might have been purchased by the Holder immediately prior to
such Reorganization, and in any such case appropriate provisions shall be made
with respect to the rights and interest of the Holder to the end that the
provisions hereof (including without limitation, provisions for the adjustment
of the Exercise Price per Share and the number of Shares issuable hereunder)
shall thereafter be applicable in relation to any shares of stock or other
securities and property thereafter deliverable upon exercise hereof. For the
purposes of this Section 3.a., the term “Reorganization” shall include without
limitation any reclassification, capital reorganization or change of the Common
Stock (other than as a result of a subdivision, combination or stock dividend),
or any consolidation of the Company with, or merger of the Company into, another
corporation or other business organization (other than a merger in which the
Company is the surviving corporation and which does not result in any
reclassification or change of the outstanding Common Stock), or any sale or
conveyance to another corporation or other business organization of all or
substantially all of the assets of the Company.


b.           No Voting or Dividend Rights.  Nothing contained in this Warrant
shall be construed as conferring upon the Holder hereof the right to vote or to
consent or to receive notice as a shareholder of the Company or any other
matters or any rights whatsoever as a shareholder of the Company prior to the
exercise of the Holder’s rights to purchase shares of Common Stock as provided
for herein.  No dividends or interest shall be payable or accrued in respect of
this Warrant or the interest represented hereby or the shares purchasable
hereunder until, and only to the extent that, this Warrant shall have been
exercised.


4. Representation and Covenant of the Company.


a. Representations and Warranties.  The Company hereby represents and warrants
to Holder that all Shares which may be issued upon the exercise of the purchase
right represented by this Warrant, shall, upon issuance, be duly authorized,
validly issued, fully paid and non-assessable, and free of any liens and
encumbrances.


b. Reservation of Warrant Shares.  The Company has reserved and will keep
available, out of the authorized and unissued shares of Common Stock, the full
number of shares sufficient to provide for the exercise of the rights of
purchase represented by this Warrant.


5. Representations and Covenants of the Holder.


a. Private Issue.  Holder understands (i) that the Shares issuable upon exercise
of Holder’s rights contained in the Warrant are not registered under the
Securities Act of 1933 (the “Act”) or qualified under applicable state
securities laws on the ground that the issuance contemplated by the Warrant will
be exempt from the registration and qualifications requirements thereof, and
(ii) that the Company’s reliance on such exemption is predicated on Holder’s
representations set forth in this Section 5 and in Holder’s Subscription
Agreement and Questionnaire given in conjunction with Holder’s purchase of the
Debenture.


b. Financial Risk.  Holder has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment represented by this Warrant and the Warrant Shares, and has the
ability to bear the economic risks of its investment.


c. Risk of No Registration.  Holder understands that if the Company does not
register with the Securities and Exchange Commission pursuant to Section 12 of
the Act, or file reports pursuant to Section 15(d), of the Securities Exchange
Act of 1934 (the “1934 Act”), or if a registration statement covering the
Warrant Shares under the Act is not in effect when Holder desires to sell (i)
the right to purchase Shares pursuant to the Warrant, or (ii) the Shares
issuable upon exercise of the right to purchase, Holder may be required to hold
such securities for an indefinite period.


 
 
 
3

--------------------------------------------------------------------------------

 
 
 
d. Accredited Investor.  Holder is an “accredited investor,” as such term is
defined by the federal securities laws.


6. Miscellaneous.


a. Term.  This Warrant is exercisable, in whole or in part, at any time and from
time to time on or after the date hereof and on or before the Expiration Date
set forth above.


b. Compliance with Securities Laws on Transfer.  This Warrant may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company).  The Company shall not require Holder to provide an
opinion of counsel if the transfer is to an affiliate of Holder.


c. Notices, Etc.  All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered personally or by a
nationally recognized overnight courier service, as follows:


 
If to the Company, to:



MacroSolve, Inc.
1717 South Boulder Ave.
Suite 700
Tulsa, OK 74119
Attention: Chief Executive Officer


 
If to the Holder, to:



The address shown in the Holder’s Buyer Signature Page
to the Purchase Agreement


or at such other address as the Company shall have furnished to the
Holder.  Each such notice or other communication shall for all purposes of this
Warrant be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or one (1) days
after the same has been delivered to said courier service as aforesaid.


d. This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.


e. Attorney’s Fees.  In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorney’s fees.


f. Governing Law; Dispute Resolution.  This Warrant shall be governed by and
construed in accordance with the laws of the State of Oklahoma, without giving
effect to its principles regarding conflicts of law.  Any dispute concerning
this Warrant or the investment of Holder of the Company, including a dispute
about whether the dispute is subject to arbitration, shall be resolved by
arbitration in Tulsa, Oklahoma, under the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) by a single arbitrator selected by the
Company from the AAA’s panel of arbitrators.


 
 
 
4

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be executed and delivered by its duly authorized Chief Executive Officer as
of the date first above written.
 

 
MacroSolve, Inc.
         
 
By:
        Steve Signoff     Title: Chief Executive Officer          







 
5

--------------------------------------------------------------------------------

 
     
APPENDIX 1


NOTICE OF EXERCISE
SERIES C WARRANT


1. The undersigned hereby elects to purchase _______ shares of the Common Stock
of MacroSolve, Inc. pursuant to the terms of the Warrant issued by MacroSolve,
Inc. on ___________________


2. The undersigned hereby makes the net issue election authorized by Section
2.e. of the Warrant with respect to ______________ shares of Common Stock.


3. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:





--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------






(Name and Address)


4. The undersigned makes and repeats the representations and covenants set forth
in Section 5 of the Warrant.





--------------------------------------------------------------------------------

(Signature)



--------------------------------------------------------------------------------

(Date)
 
 
 
 
 
6